Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
The amendment of June 2, 2021 has been received and entered.  With the entry of the amendment, claims 2 and 4 are canceled, and claims 1, 3 and 5 are pending for examination.

Drawings
The replacement drawings for figure 10 were received on July 7, 2020. This drawing is approved.

Claim Rejections - 35 USC § 112

The rejection of claims 1, 3 and 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn due to the amendment of June 2, 2021 clarifying the claim language.

Claim Interpretation
Noting applicant’s arguments of October 14, 2020 and the amendment to independent claim 1, the Examiner understands the electroless strike plating as claimed to be that directly performed without using a palladium catalyst. If applicant disagrees, he should so respond on the record.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Bengston et al (US 5235139)  in view of Baudrand (US 4203131).
Claim 1: Bengston teaches a method of forming a nickel film followed by a gold film on a surface of a copper material (understood to be in order sequentially, but allowing intervening actions, note claim 5), where the process includes forming a nickel film directly on a surface of a copper material by an electroless strike plating method not including a treatment with a palladium catalyst, using an electroless nickel strike plating solution (column 1, lines 50-68, column 5, lines 30-40, column 4,lines 25-40, column 6, lines 20-30, note no catalytic activation needed for the plating using the nickel-boron plating described, so no palladium catalyst needed, and note figure 1C, with nickel-boron layer 24 directly on copper layer 16—note column 5,lines 50-55, column 6,lines 50-55), and thereafter further providing a gold electroless plating film by a reduction type electroless plating method (column 7, lines 40-60, note that reduction baths are described). It is indicated that the nickel strike plating solution can be aqueous and contain a nickel salt, such as chloride, sulfate or the like (column 6, lines 15-40, where prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Furthermore, since the thickness would be optimized to a specific value, the thickness would be provided as uniform, or at least suggested to be uniform, that is that specific value over the plating area, since that would be the optimum thickness to use.  As to the application of the strike plating by immersing in the solution, Bengston describes how nickel strike plating can be provided by immersion of the substrate with copper material in a strike plating bath (solution) (column 8,lines 40-60), thus indicating that immersion in the electroless nickel strike plating solution would be an acceptable way of plating.
Bengston does not specifically teach the specific concentration of nickel, or the additional use of carboxylic acid in the plating solution. Bengston does describe that electroless nickel-boron baths are well known in the art (column 6, lines 25-30) and in its Example 1 even uses a commercial solution (column 8, lines 50-55).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bengston to use  carboxylic acid in the plating solution and also use about 0.059 to about 29 g/l of nickel in the plating solution, and to not have any boric acid as suggested by Baudrand with an expectation of providing a predictably acceptable nickel-boron containing plating solution for use, since Bengston indicates using nickel-boron plating solutions for the nickel strike plating and does not indicate boric acid required in the plating solution and notes using complexing agents, and Baudrand provides conventional amounts of nickel  and conventional use of carboxylic acid complexing agents in such plating solutions as prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Furthermore, as to the pH of the strike plating solution and temperature of the strike plating solution, Bengston notes pH from about 4 to about 6 (column 6, lines 30-35, overlapping the claimed range) and a temperature of 75 to about 260 degrees F (about 24 to 71 degrees C), overlapping the claimed range (column 6, lines 30-40) and Baudrand notes can have a pH adjusted to 4-10, in the claimed range and a temperature of the bath maintained below 90 degrees C, overlapping the claimed range (column 9, lines 1-30), also overlapping the teaching of Bengston.  As to the precise temperatures and pH to use, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the values from the ranges given for the specific plating to be provided, and this would give a temperatures and pHs in the claimed range and adjusting to provide these temperature and pHs noting the described actions of adjusting and maintaining. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Applicant has provided test results and argued that there would be criticality for the composition, however, a showing commensurate in scope with what is claimed has not been made.  As discussed in MPEP 716.02(d), a showing commensurate in scope .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bengston in view of Baudrand as applied to claim 1 above, EITHER alone OR further in view of Choi et al (US 7087104).
Claim 3:  As to the claimed preparing,  (A) Using Bengston in view of Baudrand alone: Bengston indicates providing the strike plating solution with water (as aqueous), nickel salts (which would be suggested to be water soluble as discussed for claim 1 above), and reducing agent and also complexing agents (column 6, lines 25-35), and Baudrand would suggest specifically including carboxylic acid complexing agents as discussed for claim 1 above  Since all materials would be present, these would be understood to be acceptably blended or mixed together at some point and also stirred to provide mixing (as a conventionally known way to mix) to provide the solution where it In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930), Selection of any order of mixing ingredients is prima facie obvious, and thus the claimed order of mixing would be obvious, and give the solution features as claimed including forming an aqueous solution with a nickel complex as the same materials are provided in the same process.
(B) Using Bengston in view of Baudrand, further in view of Choi:  Bengston indicates providing the strike plating solution with water (as aqueous), nickel salts (which would be suggested to be water soluble as discussed for claim 1 above), and reducing agent and also complexing agents (column 6, lines 25-35), and Baudrand would suggest specifically including carboxylic acid complexing agents as discussed for claim 1 above.  Choi further describes preparing electroless plating solutions including nickel plating solutions (column 3, lines 1-10, column 7, lines 25-40), describing how it would be known to provide a mixture with metal salt, water, and carboxylic acid (here citric acid) for forming plating solutions (column 5,lines 1-15), and then reducing agent would be added to the solution, desirably closely to time of use to avoid significant chemical reaction prior to the deposition process (including DMAB) (column 7, lines 1-40), where it would be at least suggested that the providing mixtures and adding material would include mixing and stirring (as a conventionally known way to mix) to provide an evenly distributed solution for use to give consistent results, noting that Choi describes that mixing can occur to combine (column 8, lines 55-65, for example). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bengston in view of Baudrand to .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bengston in view of Baudrand as applied to claim 1 above, further in view of EITHER Japan 2008-174774 (hereinafter ‘774)  OR Tachibana et al (US 2011/0051387).
 Claim 5: As to further providing a palladium film by a reduction type electroless plating method between the forming of the nickel film and the forming of the gold film, Bengston describes providing nickel followed by gold plating as discussed for claim 1 above.  Bengston also notes the process can be used for forming circuits system where through holes, pads and lands can be provided by copper with an overcoating of nickel and then a further overcoating of protective material such as gold (column 5, lines 30-40).  
(A) further using ‘774: As to sequentially forming a nickel film, a palladium film, and gold film on a surface of the copper material, where the palladium film is formed by reduction type electroless plating between the nickel film forming and the gold film forming, this is suggested by ‘774 (note [0025], [0027], [0038]-[0040], [0051]). ‘774 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bengston in view of Baudrand to further deposit a palladium film by a reduction type electroless plating method between the nickel film deposition and the gold film deposition as suggested by ‘774 with an expectation of providing a predictably acceptable layer application over copper conductor features of circuit boards, as Bengston teaches providing copper features on circuit boards and plating over them with nickel and thereafter gold and ‘774 teaches that when similarly providing nickel electroless plating on copper features of printed wiring (circuit) boards, it is known to conventionally apply a palladium film by a reduction type electroless plating method before applying a reduction type electroless gold plating.  Note that given the thickness of nickel described by ‘774, it would be understood that either simply the nickel strike plating thickness would be sufficient (where ’774 also notes dimethylamine borane can be used as the reducing agent at [0032]) or additional nickel thickness can be built up as described in Bengston at column 6, lines 40-55, which would not be prevented by the present claims.
(B) further using Tachibana,  Tachibana teaches an electroless plating process for sequentially forming a nickel film and a gold film on the surface of a copper material ([0083]-[0085]), where a nickel film is formed on the surface of the copper material by an electroless plating method (figure 3, [0106]-[0110]), and thereafter a gold film is 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bengston in view of Baudrand to further deposit a palladium film by a reduction type electroless plating method between the nickel film deposition and the gold film deposition as suggested by Tachibana with an expectation of providing a predictably acceptable layer application over copper conductor features of circuit boards, as Bengston teaches providing copper features on circuit boards and plating over them with nickel and thereafter gold and Tachibana teaches that when similarly providing nickel electroless plating on copper features of printed wiring (circuit) boards, it is known to conventionally apply a palladium film by a reduction type electroless plating method before applying a reduction type electroless gold plating.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3 and 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/485,990 (hereinafter ‘990) in view of Japan 2008-174774 (hereinafter ‘774). 
As to present claims 1, 5: Claims 12 and 13 of ‘990 provides forming a uniform nickel film of a surface of a copper material by an electroless plating method including forming a nickel film directly on the surface of the copper material by an electroless strike plating method, where the method does not include a treatment with a palladium catalyst, and is performed using an electroless nickel strike plating solution that contains a water soluble nickel salt in a concentration of 0.03 to 0.1 g/L in terms of nickel, a carboxylic acid or salt thereof, one or more reducing agents selected from the group of dimethylamine borane, trimethylamine borane, hydrazine and a hydrazine derivative, but does not contain boric acid, has a pH adjusted to 6 to 10 and a bath temperature adjusted to 20-55 degrees C, and the nickel film has a uniform film thickness of 0.007 to 0.1 micron.  As to further providing the nickel plating by immersing in the solution, and further forming sequentially a palladium film by a reduction type electroless plating method and then a gold film by a reduction type electroless plating method, ‘774 teaches how it would be conventional that after forming a nickel electroless plating film that can have a thickness overlapping with 0.1 micron on a copper material, to further sequentially form a palladium film by a reduction type electroless plating method and then a gold film by a reduction type electroless plating method ([0025], [0027], [0038], [0039]-[0040] note use of reducing agent, [0051]), and further teaches that when forming a nickel electroless plating, it is conventional to immerse the substrate to be plated in the nickel plating solution ([0028]).  Therefore, it would have been obvious to one of ordinary skill in the art to  modify ‘990 to further 
Furthermore, as to present claim 3: ‘990 indicates providing the strike plating solution with water soluble nickel salts and carboxylic acid or salt thereof, reducing agent as claimed as discussed for claim 1 above.  Furthermore, ‘774 indicates how nickel electroless plating solutions would be conventionally indicated to be aqueous ([0029]) suggesting to further include water. Since all materials would be present, these would be understood to be acceptably blended or mixed together at some point and also stirred to provide mixing (as a conventionally known way to mix) to provide the solution where it would be suggested to mix/stir together so that the solution contains the materials for use in an even distribution to give consistent results.  As to the order of mixing, as discussed by In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930), Selection of any order of mixing ingredients is prima facie obvious, and thus the claimed order of mixing would be obvious, and give the solution features as claimed including forming an aqueous solution with a nickel complex as the same materials are provided in the same process.
This is a provisional nonstatutory double patenting rejection.

The US PG Publication of 16/485,990 is US 2020/0123660.

Response to Arguments
Applicant's arguments filed June 2, 2021 have been fully considered. 
(A) Applicant’s attorney argues as to the 35 USC 103 rejection of the claims that the claims now require the strike plating to have a uniform film thickness, and experimental data is provided to show the criticality of the claimed invention.  Test results are discussed at different thicknesses and nickel concentrations in a bath meeting the claimed requirements where it is argued as shown on Table 1 that good results occur with a concentration of 0.002 to 1.0 g/L nickel concentration and thickness of 0.005 to 0.3 microns, and bad results occur outside of these ranges.  It is also said that thickness of 0.005 to 0.3 microns  and concentrations of 0.002 to 1.0 g/L nickel give uniform coating and no or few black parts.  The second Experiment is discussed as using different complexing agents and reducing agents, where different tested complexing agents and reducing agents, where nickel concentration is 0.045 g/L and a thickness of 0.01 micron gave good results.  Applicant’s attorney argues that the cited art may suggest a uniform film thickness but none suggest the surface condition with non-deposition superfine areas, and the claimed results of uniform plating film but no or few non-deposition superfine areas enabling a dense film to be obtained.
The Examiner has reviewed these arguments, however, the ejection is maintained.  Applicant’s attorney requested the Examiner delay working on the action to allow submitting data in the form of a Declaration.  However, the case has been made special and is provided on the Examiner’s Expedited Docket, and therefore the Examiner cannot delay working on the case.  Furthermore, as currently provided all of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) ("It is well settled that unexpected results must be established by factual evidence."” (emphasis added).  Here, therefore, the arguments are not entitled to weight.  The Examiner further notes that the arguments as to criticality as to the thickness range and nickel concentration are not supported by the cited “results” in Table 1, since the thickness range and concentration range with good results actually includes values outside the claimed ranges (for example, good results at 0.002 and 1.0 g/L nickel concentration is outside the presently claimed nickel range (0.03 to 0.1 g/L), and the good results at 0.005 and 0.3 micron thickness are outside the presently claimed thickness range (0.007 to 0.1 micron), so criticality is not shown for the actual claimed range, but rather good results appear outside the claimed range.  Moreover the results for the other complexing agents and reducing agents are only at a single point.  Since no criticality is shown, the rejection is maintained for the reasons given in the rejection above, as no other arguments are applied other than the arguments as to the benefits of the ranges, etc. claimed.  Note that as well, surface condition was not claimed other than uniformity.
(B) The obviousness double patenting rejections were not addressed, but are maintained for the reasons discussed in the rejections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413.  The examiner can normally be reached on M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718